DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 04/07/2020.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 21 May 2019 (20190521).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to PCT KR2019006082, filed on 21 May 2019 (20190521).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 04/07/2020 and 03/26/2021 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN2267079Y to ANQINA (provided as cite no. 5 in the 04/07/2020 IDS) in view of  US 20190181666 A1 to HAYASHI; Kaname.

Regarding claim 1 Anqina teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    538
    718
    media_image1.png
    Greyscale


and associated descriptive texts an action robot comprising: 
a body 2; 
a head 1 disposed on the body 2 in the figures above; 
a head connector, i.e. hollow pipe 3-1 configured to connect the body 2 to the head 1: 
a tilting shaft 3-3 provided in the head connector: 
a head frame 1 configured to be tilted in a first direction as shown in the figures above wherein it is considered that the inner part of the head 1 connotes a head frame given the Broadest Reasonable Interpretation (BRI), 
the head frame 1 including a tilting shaft inserting hole, i.e. through hole 3-1-2 shown by the dotted lines at the ends of 3-3 in the front view of the figure on the left above, wherein the tilting shaft 3-3 is provided in the tilting shaft inserting hole 3-1-2 as shown in the figures above: 
a path, i.e. the “hollow” part of hollow pipe 3-1 provided in the head connector 3-1 to communicate with an inner portion of the body as shown in the figures: 
a through hole, i.e. slotted hole 3-1-1 configured to communicate the path with an internal space of the head: and 
a wire, i.e. steel wire 3-2 sequentially passing through the path in “hollow” pipe 3-1 and the through “slotted” hole 3-1-1 from the inner portion of the body 2 and configured to pull the head frame 1 so that the head can tilt in the first direction as shown in the figures above.  

While Anqina teaches the invention as explained above, Anqina does not appear to expressly disclose a head inner frame fastened to an inner portion of the head and configured to be tilted along with the head in a first direction because the head of Angina appears to be a one piece, integral head.

HAYASHI teaches a robot 100 with a head that has an inner frame, such as “head portion frame 316 “ fastened to an inner portion of the head that is configured to be tilted along with the head in a first direction as shown in the figures below:

    PNG
    media_image2.png
    676
    535
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    730
    468
    media_image3.png
    Greyscale

And explained in for example para:
“[0052] An angle of a line of sight (refer to dotted arrows) of the robot 100 can be adjusted by controlling an angle of rotation of the pitch shaft 322. In the embodiment, for the sake of convenience, a direction of an imaginary straight line passing through the pitch shaft 322 and the eye 110 is taken to be a direction of the line of sight. An optical axis of the high resolution camera 402 coincides with the line of sight. Also, in order to facilitate a computing process, a straight line joining the omnidirectional camera 400 and pitch shaft 322 and the line of sight are set so as to form a right angle.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, providing an internal frame to the “robot” of Anqina is merely an equivalent technique of attaching a head to the frame of a robot.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using a frame to attach the head of a robot to a robot so that it can tilt up and down as taught by at least the combination of the teachings of Anqina and Hayashi above.  It is considered that Anqina teaches the robot is covered with cloth similar to the robot of Hayashi.  Accordingly it may also be considered that head 1 of Anqina connotes an “internal frame”.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the head of Anqina would include an internal frame underneath the cloth as taught by HAYASHI as known in the art because per the following case law In re Dulberg, 129 USPQ 348, (CCPA 1961)

It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of HAYASHI to and modify the prior art of Anqina as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Regarding claim 2 and the limitation the action robot of claim 1, wherein the head inner frame comprises a wire connection hole 3-2-1, the wire connection hole being disposed in front of the through hole3-1-1, and wherein the wire 3-2 is connected to the wire connection hole see 3-2-1 in the figures of Anqina above.  

While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 3 and the limitation the action robot of claim 1, wherein a lower surface of the head inner frame is open again, see the figures of Anqina above and also the inner frame of Hayashi and the obviousness to combine in the rejection of corresponding parts of claim 1 above incorporated herein by reference.  
 
Regarding claim 4 and the limitation the action robot of claim 1, wherein the head connector comprises: a fixing part fixed to the body; and a supporting bar extending in a vertical direction from the fixing part to an inner portion of the head inner frame given the Broadest Reasonable Interpretation (BRI) a review of the dimensions and connections of the head structure of Anqina appears to disclose the claimed limitations in the opening made by the head.  However resort may also be had to Fig. 3 of Hayashi above wherein it is understood that a fixing part attached to the body connotes item 328 and a supporting bar extending in a vertical direction from the fixing part to an inner portion of the head inner frame connotes item 329. 

As explained in the obviousness to combine in the rejection of corresponding parts of claim 1 above incorporated herein by reference, connecting the head in the manner claimed is considered an equivalent technique that would be “only routine skill in the art”.  

Regarding claim 5 and the limitation the action robot of claim 4, wherein the body comprises a head connection hole 3-3, and wherein the supporting bar 3-1-2 passes through the head connection hole 3-3 in the figures of Anqina above where such is shown.  

While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 6 and the limitation the action robot of claim 4, wherein the through hole 3-1-1 is provided in front of the supporting bar 3-33 see the figures of Anqina above where such is shown.    

While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 7 and the limitation the action robot of claim 4, wherein the path extends in a direction parallel to the supporting bar see the figures of Anqina above where such is shown.    

While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN2267079Y to ANQINA (provided as cite no. 5 in the 04/07/2020 IDS) in view of  US 20190181666 A1 to HAYASHI; Kaname as applied to the claims above and further in view of the MPEP section 2144.04.VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS (the MPEP) and US 6572433 B1 to Hou; Chin-Jung.

Regarding claim 8 the combination of Anqina does not appear to expressly disclose the limitations wherein the tilting shaft 3-3 is provided at an upper end portion of the supporting bar 3-1/3-1-2.  

	MPEP section 2144.04.VI teaches:
A.    Reversal of Parts
In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).

C.    Rearrangement of Parts

In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

	As such, reversing and rearranging the location of the tilting shaft would be an obvious modification because moving the location of the tilting shaft does not modify the operation of the tilting head of the combination of Anqina and would be an obvious matter of design choice with no new or unexpected results.
	
While the Examiner has shown that one of ordinary skill in the art would find it prima facie obvious to modify the combination of Anqina, resort may be had to the teachings of the figures of Hou below:

    PNG
    media_image4.png
    783
    359
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    795
    444
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    777
    460
    media_image6.png
    Greyscale

	To show it was known in the art to provide a tilting shaft at an upper end portion of the inner frame of the head of a robot in the action of opening and closing the eyes of the robot via pull rope 77 and eye-socket rack 73.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, Hou teaches an equivalent technique for attaching a tilting shaft near the top of the head of a robot to cause at least a portion of the head to tilt.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, Hou is considered both because it is in the field of tilting a robots head.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of reversing or rearranging and attaching head structures in a robot as taught by at least the MPEP and Hou above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the tilting shaft of the combination of Anqina would be “provided at an upper end” as taught by the MPEP and Hou as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP and Hou to and modify the prior art combination of Anqina as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 9 and the limitation the action robot of claim 8, wherein the tilting shaft 3-3 is disposed above the through hole 3-1-1 see the rejection of corresponding parts of claim 8 above incorporated herein by reference wherein it is understood that moving the tilting shaft upwards would continue to dispose the through hole below the tilting shaft 3-3 since this is generally and obviously shown in the figures of Anqina above.  
  
Regarding claim 10 and the limitation the action robot of claim 8, further comprising an elastic member configured to provide an elastic force to the head inner frame in a second direction, the second direction being opposite to the first direction see the teachings of “a tensile spring 76 “ in the figures of Hou above and the obviousness to rearrange the parts of the references taught by the MPEP in the rejection of corresponding parts of claims 8 and 9 above incorporated herein by reference.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using a spring to return the head of a robot to its resting position as taught by at least Huo above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the head of the combination of Anqina would include the spring as taught by Huo as known in the art to return the head to its resting position and per the MPEP with regard to the obviousness of rearranging the parts of the combination of Anqina. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Huo and the MPEP to and modify the prior art combination of Anqina as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”
  

Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN2267079Y to ANQINA (provided as cite no. 5 in the 04/07/2020 IDS) in view of  US 20190181666 A1 to HAYASHI; Kaname as applied to the claims above and further in view of the MPEP section 2144.04.VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS (the MPEP) and US 6572433 B1 to Hou; Chin-Jung as applied to the claims above in view of US 4853625 A to Fodali; Adolph et al. (Fodali).

Regarding claim 11 the combination of Anqina does not appear to expressly disclose the limitations wherein the elastic member is a torsion spring disposed in the head inner frame to surround a circumference of the tilting shaft.  

	Fodali teaches and elastic member that is a torsion spring capable of surrounding a circumference of a tilting shaft in for example the figures below:

    PNG
    media_image7.png
    376
    487
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    386
    486
    media_image8.png
    Greyscale


And teaches in the associate descriptive texts in for example, Col. 3, Lines 50+:
“(7) The bias applied to the clamping elements may be a result of the resiliency of the connecting portion 24. It may be the result of the use of a torsion spring 40 embedded within the body of the clip in a cylindrical opening 42. In the embodiment of FIG. 2, both portion 24 and spring 40 contribute to the bias.

Col. 3, lines 65+

(9) FIG. 3 illustrates a second preferred embodiment of the present invention. This embodiment also includes wire clamping elements 20 and 22, aligned channel pairs 32, 34 and 36, 38 (although this time illustrated as being semi-circular in cross-sectional dimension) and openings 10. However, this embodiment includes a pair of finger grip portions 44, 46 which extend from elements 20 and 22 respectively, on the opposite side of connecting portion 24. In addition, in this embodiment, torsion spring 40 has been replaced by a "C" shaped spring 48 embedded with in recess adjacent connecting portion 24.

And Col. 4, Lines 53+:

(14) FIG. 5 illustrates a "clothes pin" like configuration for the clip which includes a first element 61, which comprises a wire clamping portion 61a and a finger gripping 61b and a second element 62 which includes a wire clamping portion 62a and a finger gripping portion 62b. Parts 61 and 62 may be relatively rigid and hence made of good wood or rigid plastic or the like. A torsion spring 64 acts as a hinge and additionally to bias the wire portions 61a and 62a into the clamping position.“

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, Fodali is teaching equivalent techniques for providing torsion.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using a torsion spring to return the head of a robot to its resting position as taught by at least Fodali above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the head of the combination of Anqina would include the spring as taught by Fodali as known in the art to return the head to its resting position.  As taught by the MPEP rearranging the location of the spring to surround the tilting shaft would be obvious.  Further, Fodali teaches that the tilting shaft could be removed altogether and be replaced by the torsion spring.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Fodali to and modify the prior art combination of Anqina as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”
 
Regarding claim 12 and the limitation the action robot of claim 11, wherein a first end of the elastic member is disposed in front of the supporting bar 3-3, and a second end of the elastic member is fixed on an elastic member fixing groove provided in the head inner frame see the rejection of corresponding parts of claims 8 and 11 above incorporated herein by reference wherein it is understood that incorporating the torsion spring of Fodali into the head of Anqina to surround 3-3 would arrange the spring as claimed to provide the torsion in the proper direction in the obvious rearrangement of parts of the combination of Anqina as explained above since no new or unexpected result is produced and as such would be an obvious matter of design choice.  
 
Regarding claim 13 and the limitation the action robot of claim 12, wherein head inner frame comprises a wire connection hole, wherein the wire 3-2-1 is connected to the wire connection hole, wherein the wire connection hole is disposed in front of and below the tilting shaft as explained in the rearrangement of the parts above, and wherein the elastic member fixing groove is disposed above and behind the tilting shaft see the rejection of corresponding parts of claims 8 and 11 above incorporated herein by reference wherein it is understood that incorporating the torsion spring of Fodali into the head of Anqina to surround 3-3 would arrange the spring as claimed to provide the torsion in the proper direction in the obvious rearrangement of parts of the combination of Anqina as explained above since no new or unexpected result is produced and as such would be an obvious matter of design choice.    

Regarding claim 14 and the limitation the action robot of claim 1, wherein the head is separate from the body see all the references wherein such is disclosed.  

Regarding claim 15 and the limitation the action robot of claim 1, wherein the head comprises a frame inserting part, wherein the head inner frame is provided in the frame inserting part, and wherein the wire is fixed between an inner surface of the frame inserting part and an outer surface of the head inner frame see the rejection of corresponding parts of the claims above incorporated herein by reference wherein it is understood that the figures of the combination of Anqina, Hayashi, Hou appear to teach the claimed limitations and as explained above in the rejection of at least claim 8 above the MPEP teaches the rearrangement of parts would be an obvious matter of design choice since no new or unexpected results would be produced in the rejection of corresponding parts of claims above incorporated herein by reference.  
  
Regarding claim 16 it is considered that the combination of Anqina in the rejection of corresponding parts of the claims above incorporated herein by reference and as such are merely summarized below the limitations an action robot comprising: 
a body 2; 
a head 1 spaced apart from an upper side of the body; 
a head connector 3-1 configured to connect the body to the head; 
a tilting shaft 3-3 provided in the head connector; 
a head inner frame tiltably connected to the head connector and fastened to an inner portion of the head such that the head is tilted along with the head inner frame as taught by Hayashi and Hou; 
a path provided within the head connector 3-1 and extending in a vertical direction because it is “hollow”; 
a through hole 3-1-1 configured to communicate the path with an internal space of the head inner frame; 
a wire 3-2 extending from an inner portion of the body, the wire passing through the path and passing through the through hole 3-1-1; and 
a wire connection hole provided in the head inner frame, wherein the wire is connected to the wire connection hole by dotted lines at the end of 3-2-1 in the figures of Anqina above.  

Regarding claim 17 and the limitation the action robot of claim 16, wherein the through hole faces the wire connection hole the combination of Anqina above does not appear to expressly disclose the orientation of the connection hole however as explained above the MPEP teaches it would have been obvious to rearrange the parts of Anqina as no new or unexpected result would be produced by facing the wire connection hole in the directions claimed.  

Regarding claim 18 and the limitation the action robot of claim 16, wherein the head connector comprises: 
a fixing part fixed to the inner portion of the body; and 
a supporting bar extending from the fixing part to the upper side of the body given the Broadest Reasonable Interpretation (BRI) a review of the dimensions and connections of the head structure of Anqina appears to disclose the claimed limitations in the opening made by the head.  However resort may also be had to Fig. 3 of Hayashi above wherein it is understood that a fixing part attached to the body connotes item 328 and a supporting bar extending in a vertical direction from the fixing part to an inner portion of the head inner frame connotes item 329. 

As explained in the obviousness to combine in the rejection of corresponding parts of claim 1 above incorporated herein by reference, connecting the head in the manner claimed is considered an equivalent technique that would be “only routine skill in the art”.  
 
Regarding claim 19 and the limitation the action robot of claim 18, wherein the tilting shaft is connected to the head inner frame and extends into the supporting bar, and wherein the tilting shaft is disposed above the path and above the through hole see the rejection of corresponding parts of at least claims 12 and 13 above incorporated herein by reference.  
  
Regarding claim 20 and the limitation the action robot of claim 18, wherein the fixing part comprises: 
a front fixing part connected to a front portion of a lower end of the supporting bar; and 
a rear fixing part connected to a rear portion of the lower end of the supporting bar and rearwardly spaced apart from the front fixing part given the Broadest Reasonable Interpretation (BRI) a review of the dimensions and connections of the head structure of Anqina appears to disclose the claimed limitations in the opening made by the head.  However resort may also be had to Fig. 3 of Hayashi above wherein it is understood that a fixing part attached to the body connotes item 328 and a supporting bar extending in a vertical direction from the fixing part to an inner portion of the head inner frame connotes item 329. 

Further resort may be had to the teachings of the MPEP with regard to rearranging the parts of the combination of Anqina above wherein it is understood that no new or unexpected result is produced by having “fixing parts” arranged in the manner claimed as such would be an obvious matter of design choice.

As explained in the obviousness to combine in the rejection of corresponding parts of the claims above incorporated herein by reference, connecting the head in the manner claimed is considered an equivalent technique that would be “only routine skill in the art”.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art of inter alia robotic tilting heads.  For example:

US 7431629 B1 to Maddocks; Richard et al. teaches, inter alia an action robot that tilts its head via control signals sent through a wire to actuators in a frame of the head of the robot in for example the ABSTRACT and Figures below:
“A toy is configured to closely resemble a live animal and to respond to stimuli in a realistic manner that is consistent with the way in which a real animal would respond. For example, when the toy is designed to resemble a dog or a cat, the toy may be configured to move in a manner consistent with the movements of a dog or a cat. This realistic movement, in conjunction with a realistic fur coat coupled to and covering inner mechanical components, may be used to provide a strikingly realistic toy.”.

    PNG
    media_image9.png
    505
    566
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    581
    554
    media_image10.png
    Greyscale



US 3964205 A to Kuramochi; Shigeaki teaches, inter alia an action robot that tilts its head in for example the ABSTRACT and Figures below:
“A motion-toy is provided which is adapted to clap its hand, move its eyes inwardly and outwardly, move its ears, shake its head, move its lips, raise its voice and dance. The toy has a fixed frame and a frame having a trunk movable with respect to the fixed frame which is interlocked with other structure to move the various parts of the toy. The head, eyes and arms are rotatably mounted on the said movable frames. The movable frame is moved up and down by a driving device to operate the trunk, head, eyes and arms. An operating plate and lever arrangement is provided for operating the various parts of the toy selectively.”.

    PNG
    media_image11.png
    712
    501
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    681
    431
    media_image12.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220729